Benjamin GIassman, P. J.
The defendant appeals from a judgment convicting him of a violation of section 30 of article 3 of the Traffic Regulations of the City of New York (failure to obey a signal light).
*982The police officer testified that on April 17,1959 at about 3:00 a.m. the defendant operated an automobile northerly on Park Avenue, New York City. As he approached 116th Street, with the green light in his favor, he made a left turn westerly into 116th Street, passing the red light, which then faced east and west. It appeared that when the defendant reached the southbound lane on Park Avenue, there was no traffic moving southerly on that avenue.
Section 30 of article 3 of the Traffic Regulations provides that “ Vehicular traffic facing such signals (green) may proceed straight through or turn right or left unless a sign at such place prohibits such turn. But vehicular traffic, including vehicles turning right or left, shall yield the right of way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.”
There was no evidence that there was any sign there prohibiting the left turn or that there were any other vehicles or pedestrians at the intersection in question at the time the defendant turned west into 116th Street.,
Accordingly, the judgment should be reversed, the complaint dismissed and the fine ordered remitted.
Loscalzo and Sabafite, JJ., concur.
Judgment reversed, etc.